     Case 1:17-cv-02590-TSC Document 126 Filed 04/16/19 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


Hopi Tribe, et al.,

     Plaintiffs,                                   Case No. 1:17-cv-2590 (TSC)
          v.

Donald J. Trump, et al.,

     Defendants.


Utah Diné Bikéyah, et al.,
                                                   Case No. 1:17-cv-2605 (TSC)
     Plaintiffs,

          v.

Donald J. Trump, et al.,

     Defendants.


Natural Resources Defense Council, Inc., et al.,
                                                   Case No. 1:17-cv-2606 (TSC)
     Plaintiffs,

          v.

Donald J. Trump, et al.,

     Defendants.


San Juan County, Utah,
                                                   Consolidated Cases
     Defendant-Intervenor.


           UNOPPOSED MOTION OF SAN JUAN COUNTY, UTAH TO
               WITHDRAW AS DEFENDANT-INTERVENOR
        Case 1:17-cv-02590-TSC Document 126 Filed 04/16/19 Page 2 of 3




       Pursuant to Rules 21 and 24 of the Federal Rules of Civil Procedure, Defendant-

Intervenor San Juan County, Utah (“San Juan”) respectfully moves for an order permitting San

Juan’s withdrawal from this action as a Defendant-Intervenor. At the time San Juan moved for

intervention, the County Commission supported the intervention. Following the recent election

of a new County Commission in San Juan County, the County Commission no longer supports

San Juan’s involvement in this litigation. Upon full consideration San Juan now seeks

withdrawal from this lawsuit.

       Counsel for San Juan has conferred with counsel for Plaintiffs, Defendants, and other

Defendant Intervenors, and no party objects to San Juan’s withdrawal.



       Respectfully submitted this 16th day of April, 2019.




                                                   s/ Zhonette Brown                  .
                                                   Zhonette Brown, D.C. Bar No. 463407
                                                   David C. McDonald (pro hac vice pending)
                                                   MOUNTAIN STATES LEGAL
                                                   FOUNDATION
                                                   2596 South Lewis Way
                                                   Lakewood, Colorado 80227
                                                   (303) 292-2021
                                                   (303) 292-1980 (facsimile)
                                                   zhonette@mslegal.org
                                                   dmcdonald@mslegal.org

                                                   Attorneys for Defendant-Intervenor San Juan
                                                   County, Utah




                                               2
           Case 1:17-cv-02590-TSC Document 126 Filed 04/16/19 Page 3 of 3




                                   CERTIFICATE OF SERVICE

          I hereby certify that on April 16, 2019, I electronically transmitted the attached document

to the Clerk of Court using the ECF System for filing, which caused electronic notification of

such filing to be sent to all counsel of record, as more fully reflected on the Notice of Electronic

Filing.




                                                              /s/ Andrea Rosso




                                                   3
